Honorable George I-I.
                    Sheppard
Comptroller of Public Accounts
Austin, Texas
Dear Sir:                Opinion No. O-6438
                         Re: Methods of selling real estate
                              by the State or other taxing
                              unit purchasing property at tax
                              foreclosure sale, when such sala
                              by such taxing units are d,uring
                              the six months period after the
                              expiration of the redemption
                              period.
         We have your letter of February 23, 1945, requesting
that we advise you the proper reply to make to a letter from
the County tax collector at Breckenridge, Texas. Said offl-
 cial states in his letter that on a tax foreclosure, the State
purchased property for itself and for the benefit of other
 taxing units, acting, we assume, under the provisions of
*Article 7345b, Revised Statutes. At the expiration of the
two years redemption period, the county tax collector adver-
tised said property for sale on sealed,bids, which bids have
been received and the highest bidder ascertained.
        Three questions are asked: (1) Can said tax collect-
or sell the property in the manner above outlined and execute
a deed therefor? (2) Or does the property have to be adver-
tised as a sale under execution and sold by the sheriff?
(3) When property is brought by a taxing unit other than the
State, how can such taxing unit sell ~suchproperty during the
six months period following the expiration of the redemption
period?
        We are referred in said letter to the decision of the
Eastland Court of Civil Appeals in the case of Dennis v.
Little, 184 S.W. (2d) 516. This decision has now been reversed
by the Texas Supreme Court and motion for rehearing has been
denied.~ See Little v. Dennis, 14 Tex. Sup. Ct. Rep. 333.
        The court In that case, speaking through Justi.ceSharp,
held that where the State purchases at a tax foreclosure sale,
the law doesnot authorize a private sale by the State and that
Article 7328, R. S., must be followed in making such sale.
Honorable George H. Sheppard, page 2           O-6438


That article provides that when land thus purchased'by the
State is not redeemed during the time provided by law, the
sheriff shall sell the same at public outcry "in the manner
prescribed for the sale of real estate under execution. ;..'
This~contemplates a sale at public auction at the county court-
house door on the first Tuesday of the month between the hours
of 10:00 A.M. and 4:OO P.M.   Article 3804, R. S.
        owe answer the first question in the negative and the
second question in the affirmative. The sale must be made by
the sheriff as provided,in Article  7328, R.S.
        The answer to your third questionrequires a c.onsider-
ation of the first paragraph of Sectl,on9, Article 7345b, R.S.,
which provides:
       "If the property be sold to any taxing unit
   which is a party to the judgment under decree of
   court in said,suit, the title to said property
   shall be bid in and held by the taxing unit pur-
   chasing same for the use and benefit of itself
   and all other taxing units which are parties to
   the suit and which have been adjudged in said suit
   to have tax liens against such property, 'pro rata
   and in proportion to the amount of the tax liens
   in favor of said respective taxing units as es-
   tablished by the judgment in said suit, and costs
   and expenses shall not be payable until sale by
   such taxing unit so purchasing same, and such prop-
   erty shall not be sold by the taxing unit purehas
   ing same for less than the adjudged value there-
   of or the amount of the judgments against the prop-
   erty in said suit, whichever is lower, with,out
   the written consent of all taxing units which in
   said judgment have been found to have tax liens
   against such property; and when such property is
   sold by the taxing unit purchasing same, the pro-
   ceeds thereof shall be received by It for account
   of itself and all other said taxing units adjudged
   In said suit to have a tax lien against such prop-
   erty, and after paying all costs and expenses,
   shall be distributed among such taxing units pro
   rata and in proportion to the amount of their tax
   liens against such property as established in said
   judgment. Consent in behalf of the State of Texas
   under this Section of this Act may be given by the
   County Tax Collector of the county in which the
   property is located."
        Under the provisions of the above statute,   we advise
Honorable George Ii.Sheppard, page 3           o-6438


that the other taxing unit purchasers inquired about may, dur-
ing the six months period following expiration of the period
of redemption, sell property for not less than the minimum
sale price set by the statute, or for a less amount with the
written consent of the other taxing units. The provisions of
Article 7345b are cumulative of and in addition to other laws
on the subject,~(Section 13 of said statute) but, in case of
conflict, Article 7345b controls. Subject to the limitations
mentioned In the first sentence of this paragraph, said~taxlng
units may sell the property in whatever manner the law provides
for the sale of realty by a particular unit.
           For ,example,salesof realty by a county are governed
by Article 1577, R.S., which provides that the commissioners'~
court may, by order entered on its minutes, appoint a commis-
 sioner to sell the property at public auction, the deed to be
executed by such commissioner. The inquiry here is by a county
official and so we have referred you to the law governing    coun-
tg  sales.    If you should desire information concerning any
other specific taxing unit, we will be pleased to go into the
matter further.
                                   Very truly yours
                                 ATTORNEY GENERAL OF TEXAS

                                   By s/J. Arthur Sandlin
                                        J. Arthur Sandlin
                                                Assistant

JAS:db:wc

APPROVED JUR 1, 1945
s/Grover Sellers
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman